DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed March 23, 2020. Claims 1-20 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining, via a server, a dangerous area on a route of a transport, wherein the dangerous area is based on a new condition of an area; sending a notification to the transport, via the server, of the dangerous area and the 
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “via a server” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “sending a notification to the transport, via the server, of the dangerous area and the new condition” in the context of this claim encompasses the user the user manually or mentally observing traffic or road status outside and verbally communicating that status to someone. Similarly, the limitation of “performing, via the transport, at least one atypical action to traverse the dangerous area”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally and physically able to perform an evasive action to avoid a dangerous zone. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2-7 are also rejected for their dependency upon claim 1. Further, claims 8-20 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7. 	Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Catten et al, US 2010/0207787, hereinafter referred to as Catten.

Regarding claim 1, Catten discloses a method, comprising: 
determining, via a server, a dangerous area on a route of a transport, wherein the dangerous area is based on a new condition of an area (See at least fig 8, ¶ 37, “Server 214 may command monitoring system 201 to broadcast warnings, such as audible messages or tones or visual lights or text, to the driver of vehicle”), (See at least ¶ 45, “road condition information may be centrally stored, for example, in server 214 or database 221 (FIG. 2). Vehicle monitoring system 302 may retrieve and use locally stored or centrally stored road condition information and/or may use a combination of information from multiple sources.”), (See at least ¶ 46, “The road condition information may be associated with an entire route or just portions of the route, such as route segments that vehicle 301 is currently using and/or route segments that vehicle 301 should travel next or within some period”), (See at least ¶ 68, “In step 801, road condition information is obtained for at least a portion of a selected route. The road condition information may be obtained from a memory resident in a vehicle being used by the driver or from a memory that is remote from the vehicle, such as a memory associated with a vehicle monitoring network”); 
sending a notification to the transport, via the server, of the dangerous area and the new condition (See at least fig 8, ¶ 28, “Upon detection of an alarm condition, processor 103 may present a warning to the driver, such as a text messages, alarm horn, audible tone or message, or a visual warning via driver displays and interface 120”), (See at least ¶ 54, “The central server provides the requested information along with the updated road condition information, which allows the driver of vehicle 601 to receive the most up-to-date road condition information. Vehicle monitoring system 602 may provide the driver with warnings, alerts and/or other information regarding the temporary road condition of section 611 before vehicle 601 reaches point 61”); and 
performing, via the transport, at least one atypical action to traverse the dangerous area until a resolution of the new condition occurs, wherein the atypical action comprises one or more movements that do not typically occur on or around the dangerous area (See at least ¶ 52, “upon reaching construction zone 611, vehicle 609 is forced to slow down below the posted speed limit for road 603 due to traffic congestion…The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed”), (See at least ¶ 60, “the vehicle monitoring system may use the vehicle's speed to calculate an estimated minimum stopping distance. If the vehicle is within the minimum stopping distance of the road condition that may require the vehicle to stop”), (The examiner notes that changing speed, changing travel direction, and stopping the vehicle are equivalent to atypical actions).

Regarding claim 2, Catten discloses the method of claim 1, comprising transmitting, via the transport, information regarding the dangerous area (See at least ¶ 37, “Vehicle monitoring system 201 may transmit reports to server 214, such as driving conditions, vehicle operation parameters, or violations of operating requirements or limitations. Server 214 may then take action to record, report and/or mentor this behavior.”), (See at least ¶ 51, “Vehicle monitoring systems 602 and 610 may be similar to vehicle monitoring system 101 (FIG.1) or201 (FIG. 2) described herein…Vehicle monitoring systems 602 and 610 may exchange vehicle and route information, road condition information, traffic information, driving conditions, vehicle operation parameters, or violations of operating requirements or limitations.”).

Regarding claim 3, Catten discloses the method of claim 1, wherein the new condition is detected by one or more preceding vehicles traveling through the dangerous area (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”), (See at least ¶ 53, “The updated road condition information may be sent by vehicle monitoring system 610 either automatically or at the driver's command”), (See at least ¶ 54, “The central server provides the requested information along with the updated road condition information, which allows the driver of vehicle 601 to receive the most up-to-date road condition information. Vehicle monitoring system 602 may provide the driver with warnings, alerts and/or other information regarding the temporary road condition of section 611 before vehicle 601 reaches point 61”), (See at least ¶ 55, “In addition to receiving updated road condition information from other vehicle monitoring systems, such as from vehicle monitoring system 610, the central server may receive updated information from other sources, such as from traffic-reporting websites operated by a governmental department of transportation or a news service”).

Regarding claim 4, Catten discloses the method of claim 3, wherein the one or more preceding vehicles transmit information related to the new condition to the server (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”), (See at least ¶ 55, “In addition to receiving updated road condition information from other vehicle monitoring systems, such as from vehicle monitoring system 610, the central server may receive updated information from other sources, such as from traffic-reporting websites operated by a governmental department of transportation or a news service”).

Regarding claim 5, Catten discloses the method of claim 1, wherein the notification is provided via at least one of an audible signal to a driver, a visual signal to the driver and an electrical signal to the transport (See at least fig 8, ¶ 28, “Upon detection of an alarm condition, processor 103 may present a warning to the driver, such as a text messages, alarm horn, audible tone or message, or a visual warning via driver displays and interface 120”).

Regarding claim 6, Catten discloses the method of claim 1, wherein the resolution is based on a non-detection of the new condition by one or more current vehicles traveling through the dangerous area, wherein the one or more current vehicles transmit information related to the non-detection of the new condition to the server (See at least ¶ 50, “vehicle monitoring system 302 may clear all warnings and alerts, for example, if there are no further road condition changes on segment 308 of road 303”), (See at least ¶ 31, “The driver may enter data, such as updated traffic or construction information, updated posted speed limits, street names, or street closures, via driver interfaces 120. Alternatively, or additionally, monitoring device 101 may receive updated street mapping data, such as via a wireless transmissions received by one or more of transceivers 115-118, from a third party, such as monitoring service operator, street mapping data provider, fleet manager, or other person or entity”), (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”)

Regarding claim 7, Catten discloses the method of claim 1, wherein the resolution is based on an elapsed time from a beginning of the new condition (See at least ¶ 3, “road conditions may also change due to temporary or dynamic changes, such as accidents, construction, heavy rush-hour traffic, special-events, weather, recurring events, or the like…some dynamic events like scheduled sporting events, school opening/closing times, bus stops, etc. may be scheduled and, perhaps, expected, though it would still be advantageous and desirable to provide appropriate warnings to drivers”), (See at least ¶ 51, “The exemplary embodiment of FIG. 3 illustrates static or permanent road conditions, such as traffic signs and intersections, that are present all of the time and generally do not change.”), (See at least ¶ 54, “Other dynamic
events, such as traffic accidents, may also cause temporary changes to road conditions. These events may be transmitted to the central server for the vehicle monitoring network in real-time to provide accurate road condition information to other vehicles”), (See at least ¶ 58, “in other embodiments, the warnings are displayed based upon the projected time it would take the vehicle to arrive at the changed road condition”), (The examiner notes that all of the new conditions and existing conditions are time elapsed events. This is a well-known feature).

Regarding claim 8, Catten discloses a system, comprising: 
(See at least fig 1, item 114, ¶ 26, “Monitoring system 101 further includes geographic position locating system 114, which provides location information for vehicle 102, such as a latitude/longitude, street address, or map coordinates”); 
a server that determines an approach of the transport to a dangerous area on the route of the transport, wherein the dangerous area is based on a new condition of an area (See at least fig 2, item 214, ¶ 43, “a route may be calculated by a device external to vehicle 301, such as central server 214, and the route information provided to vehicle monitoring system 302 via a wireless connection”), (See at least fig 8, ¶ 37, “Server 214 may command monitoring system 201 to broadcast warnings, such as audible messages or tones or visual lights or text, to the driver of vehicle”), (See at least ¶ 45, “road condition information may be centrally stored, for example, in server 214 or database 221 (FIG. 2). Vehicle monitoring system 302 may retrieve and use locally stored or centrally stored road condition information and/or may use a combination of information from multiple sources.”), (See at least ¶ 46, “The road condition information may be associated with an entire route or just portions of the route, such as route segments that vehicle 301 is currently using and/or route segments that vehicle 301 should travel next or within some period”), (See at least ¶ 68, “In step 801, road condition information is obtained for at least a portion of a selected route. The road condition information may be obtained from a memory resident in a vehicle being used by the driver or from a memory that is remote from the vehicle, such as a memory associated with a vehicle monitoring network”); 
a transceiver operatively coupled to the transport that sends via the server a notification to the transport of the dangerous area and the new condition (See at least fig 1, items 115-118, ¶ 27, “monitoring system 101 may include cellular or mobile telephone transmitter/receiver 115 that allows system 101 to communicate with other devices and to send or receive data via a cellular or mo bile network…Data network transmitter/receiver 118 allows system 101 to communicate via networks, such as data communication networks using WiFi, IEEE 802.11, WiMAX, or other standards or protocols”), (See at least fig 8, ¶ 28, “Upon detection of an alarm condition, processor 103 may present a warning to the driver, such as a text messages, alarm horn, audible tone or message, or a visual warning via driver displays and interface 120”), (See at least ¶ 54, “The central server provides the requested information along with the updated road condition information, which allows the driver of vehicle 601 to receive the most up-to-date road condition information. Vehicle monitoring system 602 may provide the driver with warnings, alerts and/or other information regarding the temporary road condition of section 611 before vehicle 601 reaches point 61”); and 
a processor operatively coupled to the transport that causes the transport to perform at least one atypical action to traverse the dangerous area until a resolution of the new condition occurs, wherein the atypical action comprises one or more movements that do not typically occur on or around the dangerous area (See at least fig 1, item 103, ¶ 22, “FIG. 1, there is shown vehicle monitoring system 101 that is coupled to one or more systems in vehicle 102. Processor 103 controls the operation of monitoring system 101. Processor 103 may be a general use processing device having software designed to control system 101”), (See at least ¶ 52, “upon reaching construction zone 611, vehicle 609 is forced to slow down below the posted speed limit for road 603 due to traffic congestion…The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed”), (See at least ¶ 60, “the vehicle monitoring system may use the vehicle's speed to calculate an estimated minimum stopping distance. If the vehicle is within the minimum stopping distance of the road condition that may require the vehicle to stop”), (The examiner notes that changing speed, changing travel direction, and stopping the vehicle are equivalent to atypical actions).

Regarding claim 9, Catten discloses the system of claim 8, wherein information about the dangerous area is transmitted via the transceiver (See at least fig 1, items 115-118, ¶ 27, “monitoring system 101 may include cellular or mobile telephone transmitter/receiver 115 that allows system 101 to communicate with other devices and to send or receive data via a cellular or mo bile network…Data network transmitter/receiver 118 allows system 101 to communicate via networks, such as data communication networks using WiFi, IEEE 802.11, WiMAX, or other standards or protocols”), (See at least ¶ 37, “Vehicle monitoring system 201 may transmit reports to server 214, such as driving conditions, vehicle operation parameters, or violations of operating requirements or limitations. Server 214 may then take action to record, report and/or mentor this behavior.”), (See at least ¶ 51, “Vehicle monitoring systems 602 and 610 may be similar to vehicle monitoring system 101 (FIG.1) or201 (FIG. 2) described herein…Vehicle monitoring systems 602 and 610 may exchange vehicle and route information, road condition information, traffic information, driving conditions, vehicle operation parameters, or violations of operating requirements or limitations.”).

Regarding claim 10, Catten discloses the system of claim 8, wherein the new condition is detected by one or more preceding vehicles that have traveled through the dangerous area (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”), (See at least ¶ 53, “The updated road condition information may be sent by vehicle monitoring system 610 either automatically or at the driver's command”), (See at least ¶ 54, “The central server provides the requested information along with the updated road condition information, which allows the driver of vehicle 601 to receive the most up-to-date road condition information. Vehicle monitoring system 602 may provide the driver with warnings, alerts and/or other information regarding the temporary road condition of section 611 before vehicle 601 reaches point 61”), (See at least ¶ 55, “In addition to receiving updated road condition information from other vehicle monitoring systems, such as from vehicle monitoring system 610, the central server may receive updated information from other sources, such as from traffic-reporting websites operated by a governmental department of transportation or a news service”).

Regarding claim 11, Catten discloses the system of claim 10, wherein the one or more preceding vehicles transmit information related to the new condition to the server (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”), (See at least ¶ 55, “In addition to receiving updated road condition information from other vehicle monitoring systems, such as from vehicle monitoring system 610, the central server may receive updated information from other sources, such as from traffic-reporting websites operated by a governmental department of transportation or a news service”).

Regarding claim 12, Catten discloses the system of claim 8, wherein the notification is provided via at least one of an audible signal to a driver, a visual signal to the driver and an electrical signal to the transport (See at least fig 8, ¶ 28, “Upon detection of an alarm condition, processor 103 may present a warning to the driver, such as a text messages, alarm horn, audible tone or message, or a visual warning via driver displays and interface 120”).

Regarding claim 13, Catten discloses the system of claim 8, wherein the resolution is based on a non-detection of the new condition by one or more current vehicles that travels through the dangerous area, wherein the one or more current vehicles transmit information related to the non-detection of the new condition to the server (See at least ¶ 50, “vehicle monitoring system 302 may clear all warnings and alerts, for example, if there are no further road condition changes on segment 308 of road 303”), (See at least ¶ 31, “The driver may enter data, such as updated traffic or construction information, updated posted speed limits, street names, or street closures, via driver interfaces 120. Alternatively, or additionally, monitoring device 101 may receive updated street mapping data, such as via a wireless transmissions received by one or more of transceivers 115-118, from a third party, such as monitoring service operator, street mapping data provider, fleet manager, or other person or entity”), (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”).

Regarding claim 14, Catten discloses the system of claim 8, wherein the resolution is based on an elapsed time from a start of the new condition (See at least ¶ 3, “road conditions may also change due to temporary or dynamic changes, such as accidents, construction, heavy rush-hour traffic, special-events, weather, recurring events, or the like…some dynamic events like scheduled sporting events, school opening/closing times, bus stops, etc. may be scheduled and, perhaps, expected, though it would still be advantageous and desirable to provide appropriate warnings to drivers”), (See at least ¶ 51, “The exemplary embodiment of FIG. 3 illustrates static or permanent road conditions, such as traffic signs and intersections, that are present all of the time and generally do not change.”), (See at least ¶ 54, “Other dynamic
events, such as traffic accidents, may also cause temporary changes to road conditions. These events may be transmitted to the central server for the vehicle monitoring network in real-time to provide accurate road condition information to other vehicles”), (See at least ¶ 58, “in other embodiments, the warnings are displayed based upon the projected time it would take the vehicle to arrive at the changed road condition”), (The examiner notes that all of the new conditions and existing conditions are time elapsed events. This is a well-known feature).


Regarding claim 15, Catten discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
determining, via a server, a dangerous area on a route of a transport, wherein the dangerous area is based on a new condition of an area (See at least fig 8, ¶ 37, “Server 214 may command monitoring system 201 to broadcast warnings, such as audible messages or tones or visual lights or text, to the driver of vehicle”), (See at least ¶ 45, “road condition information may be centrally stored, for example, in server 214 or database 221 (FIG. 2). Vehicle monitoring system 302 may retrieve and use locally stored or centrally stored road condition information and/or may use a combination of information from multiple sources.”), (See at least ¶ 46, “The road condition information may be associated with an entire route or just portions of the route, such as route segments that vehicle 301 is currently using and/or route segments that vehicle 301 should travel next or within some period”), (See at least ¶ 68, “In step 801, road condition information is obtained for at least a portion of a selected route. The road condition information may be obtained from a memory resident in a vehicle being used by the driver or from a memory that is remote from the vehicle, such as a memory associated with a vehicle monitoring network”); 
sending a notification to the transport, via the server, of the dangerous area and the new condition (See at least fig 8, ¶ 28, “Upon detection of an alarm condition, processor 103 may present a warning to the driver, such as a text messages, alarm horn, audible tone or message, or a visual warning via driver displays and interface 120”), (See at least ¶ 54, “The central server provides the requested information along with the updated road condition information, which allows the driver of vehicle 601 to receive the most up-to-date road condition information. Vehicle monitoring system 602 may provide the driver with warnings, alerts and/or other information regarding the temporary road condition of section 611 before vehicle 601 reaches point 61”); and 
performing, via the transport, at least one atypical action to traverse the dangerous area until a resolution of the new condition occurs, wherein the atypical action comprises one or more movements that do not typically occur on or around the dangerous area (See at least ¶ 52, “upon reaching construction zone 611, vehicle 609 is forced to slow down below the posted speed limit for road 603 due to traffic congestion…The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed”), (See at least ¶ 60, “the vehicle monitoring system may use the vehicle's speed to calculate an estimated minimum stopping distance. If the vehicle is within the minimum stopping distance of the road condition that may require the vehicle to stop”), (The examiner notes that changing speed, changing travel direction, and stopping the vehicle are equivalent to atypical actions).

Regarding claim 16, Catten discloses the non-transitory computer readable medium of claim 15, comprising, transmitting, via the transport, information regarding the dangerous area (See at least fig 1, items 115-118, ¶ 27, “monitoring system 101 may include cellular or mobile telephone transmitter/receiver 115 that allows system 101 to communicate with other devices and to send or receive data via a cellular or mo bile network…Data network transmitter/receiver 118 allows system 101 to communicate via networks, such as data communication networks using WiFi, IEEE 802.11, WiMAX, or other standards or protocols”), (See at least ¶ 37, “Vehicle monitoring system 201 may transmit reports to server 214, such as driving conditions, vehicle operation parameters, or violations of operating requirements or limitations. Server 214 may then take action to record, report and/or mentor this behavior.”), (See at least ¶ 51, “Vehicle monitoring systems 602 and 610 may be similar to vehicle monitoring system 101 (FIG.1) or201 (FIG. 2) described herein…Vehicle monitoring systems 602 and 610 may exchange vehicle and route information, road condition information, traffic information, driving conditions, vehicle operation parameters, or violations of operating requirements or limitations.”).

Regarding claim 17, Catten discloses the non-transitory computer readable medium of claim 15, wherein the new condition is detected by one or more preceding vehicles traveling through the dangerous area (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”), (See at least ¶ 53, “The updated road condition information may be sent by vehicle monitoring system 610 either automatically or at the driver's command”), (See at least ¶ 54, “The central server provides the requested information along with the updated road condition information, which allows the driver of vehicle 601 to receive the most up-to-date road condition information. Vehicle monitoring system 602 may provide the driver with warnings, alerts and/or other information regarding the temporary road condition of section 611 before vehicle 601 reaches point 61”), (See at least ¶ 55, “In addition to receiving updated road condition information from other vehicle monitoring systems, such as from vehicle monitoring system 610, the central server may receive updated information from other sources, such as from traffic-reporting websites operated by a governmental department of transportation or a news service”).

Regarding claim 18, Catten discloses the non-transitory computer readable medium of claim 17, wherein the one or more preceding vehicles transmit information related to the new condition to the server (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”), (See at least ¶ 55, “In addition to receiving updated road condition information from other vehicle monitoring systems, such as from vehicle monitoring system 610, the central server may receive updated information from other sources, such as from traffic-reporting websites operated by a governmental department of transportation or a news service”).

Regarding claim 19, Catten discloses the non-transitory computer readable medium of claim 15, wherein the notification is provided via at least one of an audible signal to a driver, a visual signal to the driver and an electrical signal to the transport (See at least fig 8, ¶ 28, “Upon detection of an alarm condition, processor 103 may present a warning to the driver, such as a text messages, alarm horn, audible tone or message, or a visual warning via driver displays and interface 120”).

Regarding claim 20, Catten discloses the non-transitory computer readable medium of claim 15, wherein the resolution is based on a non-detection of the new condition by one or more current vehicles traveling through the dangerous area, wherein the one or more current vehicles transmit information related to the non-detection of the new condition to the server (See at least ¶ 50, “vehicle monitoring system 302 may clear all warnings and alerts, for example, if there are no further road condition changes on segment 308 of road 303”), (See at least ¶ 31, “The driver may enter data, such as updated traffic or construction information, updated posted speed limits, street names, or street closures, via driver interfaces 120. Alternatively, or additionally, monitoring device 101 may receive updated street mapping data, such as via a wireless transmissions received by one or more of transceivers 115-118, from a third party, such as monitoring service operator, street mapping data provider, fleet manager, or other person or entity”), (See at least ¶ 52, “Vehicle monitoring system 610 may send updated road condition information to the central server. The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed. The updated road condition information may be sent using any communication format available to vehicle monitoring system 610”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665